Title: To Alexander Hamilton from Tench Coxe, 25 June 1794
From: Coxe, Tench
To: Hamilton, Alexander



Treasury DepartmentRevenue Office June 25th. 1794
Sir

The inclosed paper A contains a list of the articles which it will be expedient to import from Europe without delay for the naval armament. A ship the Pigou is expected to sail for London on the 28th instant. Considerations relative to certainty and to secrecy if the state of things in Europe should require it, appears to recommend the confiding the direction of the business to our Minister in London. Were great magazines to be leizurely formed, it would be expedient in the first instance, to have recourse to the continent of Europe as well as great Britain; but as things are it appears most elegible to make the importation from the latter, if no interruption to our peace with that Kingdom shall take place. The Minister of the U:S: will have the earliest & most accurate information upon the Subject. He will of course change the source of supply from a country where events or probabilities may interrupt or even hazard the supply, to some other, in which the state of things shall leave no room for apprehension. In any unfavorable posture of affairs elsewhere, Gottenburg, Copenhagen, and Amsterdam, would appear to promise certainty, tho there would probably be a considerable difference in point of cheapness as to the copper composition & anchors, in favor of the first & some in favor of the second before Amsterdam. The two first do not present any material doubts as in neutral Kingdoms. The Minister of the U:S: however will be able to determine from information to be obtained in (England) London.
Paper B contains an estimate of the probable cost, & of the charges which will arise upon the transaction in Great Britain, it is intended, to indicate the sum necessary to be remitted. It is made largely, because the service will admit of some overplus.

I am informed by Capt. Truxton that the house of Phynn Elliot &c are much accustomed to business of this nature, and that Mr. William Barnard, an eminent ship wright at Deptford has had much conversation in these matters. It is my reflected opinion however, that no house in London accustomed to great shipments of Bale goods, is likely to execute this business well. It ought to be one, much accustomed and thereby practiced in the fitting of capital ships and managing them as owner & consignee. The canvas is not included in this communication, from the considerations which have occurred in conference thereon. The purity of copper is a matter of primary importance. Any metal used to adulterate it, or if not duly separated in the process at the mine, will occasion the sheathing to be less efficacious against adhesions to the ships bottoms, and being softer, will render the plates less durable & strong.
As some of those articles will be found already made or prepared, the earliest shipments of any part or the whole is desirable, and it appears to be expedient to order the requisite proportions to the six several ports wherein the Frigates are to be built; if good ships shall offer at the time directly to those ports.
The size of the Colors for four ships of 44 guns & 2 of 36 being well known in Europe will enable the merchant to ascertain the necessary quantity of bunting. The estimate of value contains it according to the opinions prevailing here.
I have the honor to be with great respect, Sir   Your most Obedt Servt.

T CCommiss. of the Revenue
The Secry of the Treasury

